DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1-20 are presented for examination.	

Allowable Subject Matter
3.	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "generating a plurality of channel-encoded packets by combining, using a predetermined function, a random subset of the original packets partitioned from the data segment; for each of the plurality of parallel communication channels, generating a transmission schedule by allocating a respective first subset of the plurality of original packets based on a transmission speed of the corresponding parallel communication channel and by allocating a respective second subset of the plurality of channel-encoded packets." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claim 11:
The claim 11 include similar limitations of independent claim 1. Therefore, are allowed for similar reason of claim 1 above. 
Dependent claims 2-10 and 12-20 depend from allowable independent claims 1 and 11 respectively and inherently include limitations therein and therefore are allowed as well.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112